Title: To John Adams from United States House of Representatives, 15 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					June 15, 1790
				
				The House of Representatives have passed a bill, entitled “An act for the relief of Nathaniel Twining,” in which they request the concurrence of the Senate;They have agreed to the amendment of the Senate upon the bill, entitled “An act for giving effect to an act, entitled ’An act to establish the judicial courts of the United States within the state of Rhode Island and Providence Plantations.” 

				
					
				
				
			